Bboyles, P. J.
The petition, construed (as it must be) most strongly against the plaintiff, sets out no cause of action against the Atlanta Gas-Light Company, and the court did not err in sustaining that defendant’s demurrer to the petition.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.

In the demurrer of the gas company it was contended that the petition failed to allege facts showing that the company was under any duty relative to the character of the connection, or the examination or condition of the fixtures, beyond the meter and tho service pipes connected with it, or was under any duty to comply with the ' request made to the company’s employees.
Dorsey, Shelton & Dorsey, Sam A. Lalham, for plaintiff, cited:
Christo v. Macon Gas Co., 18 Ga. App. 455; Chisholm v Atlanta Gas-Light Co., 57 Ga. 29; Rollestone v. Cassirer, 3 Ga. App. 161 (3 a, b).
Smith, Hammond & Smith, Robert C. & Philip H. Alston, Blair Foster, for defendant, cited
Christo v. Macon Gas Co., supra, and the same case, 19 Ga. App. 541; Civil Code (1910), § 4426, and decisions as to plaintiff’s failure to use ordinary care to avoid injury.